Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 13, 2019

                                     No. 04-19-00707-CV

                          JUBILEE ACADEMIC CENTER, INC.,
                                     Appellant

                                               v.

           SCHOOL MODEL SUPPORT, LLC, D/B/A ATHLOS ACADEMIES,
                               Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-22759
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER
        The trial court clerk has filed a supplemental clerk’s record showing the appealed order
has been signed in this case. We therefore order the court reporter, Debra Jimenez, to file the
reporter’s record by December 13, 2019.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2019.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court